Name: Commission Regulation (EC) No 1616/94 of 1 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  Europe
 Date Published: nan

 5. 7. 94 Official Journal of the European Communities No L 170/11 COMMISSION REGULATION (EC) No 1616/94 of 1 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3676/93 of 21 December 1993 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2), provides for cod quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1994 ; whereas Germany has prohi ­ bited fishing for stock as from 23 June 1994 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or regis ­ tered in Germany are deemed to have exhausted the quota allocated to Germany for 1994. Fishing for cod in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or regis ­ tered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20. 10. 1993, p. 1 . O OJ No L 341 , 31 . 12. 1993, p. 1 .